—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 16, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 3V2 to 7 years, unanimously affirmed.
Since defense counsel neither requested an alibi charge nor objected when none was delivered, his contention that he was prejudiced by the lack of such a charge is unpreserved and we decline to review it in the interests of justice. Were we to review this claim, we would find that the court’s charge as a whole sufficiently conveyed the same principles as would have been contained in an alibi charge (see, People v Warren, 76 NY2d 773).
Defendant’s challenge to the People’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.